728 N.W.2d 423 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Nathan Christopher HUGHES, Defendant-Appellant.
Docket No. 132666. COA No. 261895.
Supreme Court of Michigan.
March 26, 2007.
On order of the Court, the application for leave to appeal the October 19, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motions for appointment of counsel, remand, and miscellaneous relief are DENIED.